                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Miscellaneous Action No. 19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,
       Petitioner,
v.
STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS INC.,
       Respondents.


               APPRISS INC.’S RESPONSE TO PETITION FOR EXPEDITED
                 ORDER ENFORCING ADMINISTRATIVE SUBPOENAS

       Respondent Appriss Inc. hereby submits this Response to the Petition for Expedited Order

Enforcing Administrative Subpoenas (the “Petition”) (ECF No. 1) filed by the United States

Department of Justice, Drug Enforcement Administration (“DEA”). For the reasons explained

below, Appriss does not take a position on the relief sought by the DEA and will comply with any

court order.

       The DEA requests a court order directing compliance with two administrative subpoenas

(the “Subpoenas”). The DEA issued the Subpoenas to the State of Colorado Board of Pharmacy

(“Board of Pharmacy”) under the Comprehensive Drug Abuse Prevention and Control Act of 1970

(“Controlled Substances Act”). (See ECF No. 1, at 1-3.)

       The Subpoenas seek prescription drug dispensation data from Colorado’s Prescription

Drug Monitoring Database (“PDMP”) for two pharmacies under investigation. (Id.) The state

collects PDMP data from pharmacies in Colorado who dispense controlled substances. (ECF No.
1-1, at 6.) Pharmacists and physicians check the PDMP before prescribing or dispensing additional

controlled substances to patients in order to detect abuse and avoid duplicative prescriptions.

       Appriss has a contractual relationship with the Colorado Board of Pharmacy through which

Appriss provides software, infrastructure and other services related to the PDMP. (ECF No. 1, at

3; see Colo. Rev. Stat. § 12-280-403(5).) Appriss is not permitted to release PDMP data except as

authorized by the Board of Pharmacy.

       The DEA did not serve the Subpoenas on Appriss. The DEA issued the Subpoenas to the

“Colorado State Board of Pharmacy PDMP” and the “Colorado Board of Pharmacy,” with a listed

service address at the Board of Pharmacy in Denver, Colorado. (ECF No. 1-1, at 16, 19.)

       Because it was not served with or named as the recipient of the Subpoenas, Appriss does

not have a legal duty to comply with them.1 The DEA’s request for a court order compelling

Appriss to “comply” with the Subpoenas is, therefore, inapposite. (See ECF No. 1, at 1.)2

       Appriss has no desire, however, to create complications in these proceedings. Appriss

takes no position on the merits of the Subpoenas, as any dispute concerning the propriety or scope

of the Subpoenas is between Colorado and the DEA. And Appriss is prepared to assist Colorado

in responding to the Subpoenas consistent with any court directives.


1
  Section 876(c) of the Controlled Substances Act permits the Attorney General to initiate
enforcement proceedings for an order requiring the “subpenaed person” to comply after his or her
“contumacy … or refusal to obey a subpena.” 21 U.S.C. § 876(c). Appriss is not a “subpenaed
person” under the statute, has not “refus[ed] to obey” any subpoenas and is not, therefore, subject
to enforcement under 21 U.S.C. § 876.
2
  According to the Petition, the DEA named Appriss as a respondent in order to avoid “unnecessary
complications as to who a proper party should be.” (ECF No. 1, at 3.) But the Board of Pharmacy,
to Appriss’s knowledge, has not contested that it is the proper party for receipt of the Subpoenas.
Indeed, the Board of Pharmacy directly solicits law enforcement requests for PDMP data. (ECF
No. 1-1, at 11.)


                                                 2
Respectfully submitted this 6th day of December, 2019.

                                       FROST BROWN TODD LLC

                                       s/ Thomas C. Gleason
                                       Cory J. Skolnick
                                       Thomas C. Gleason
                                       400 W. Market St., Suite 3200
                                       Louisville, KY 40202
                                       Telephone: 502-589-5400
                                       Email: cskolnick@fbtlaw.com
                                       Email: tgleason@fbtlaw.com

                                       Counsel for Respondent Appriss Inc.




                                       3
                                 CERTIFICATE OF SERVICE

I hereby certify that on this 6th day of December, 2019 I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system which will send notification of such filing to the
following email addresses:


         Kevin Thomas Traskos
         Kevin.Traskos@usdoj.gov

         David Z. Moskowitz
         david.moskowitz@usdoj.gov

         Christopher P. Beall
         Christopher.Beall@coag.gov

         Krista F. Batchelder
         krista.batchelder@coag.gov

         Pamela Davis Jackson
         pam.jackson@coag.gov



                                                              /s/ Thomas C. Gleason
                                                              Cory J. Skolnick
                                                              Thomas C. Gleason
                                                              FROST BROWN TODD LLC
                                                              400 W. Market St., 28th Floor
                                                              Louisville, KY 40202
                                                              Telephone: 502-589-5400
                                                              Fax: 502.581.1087
                                                              Email: cskolnick@fbtlaw.com
                                                              Email: tgleason@fbtlaw.com

                                                              Counsel for Respondent Appriss Inc.




0010751.0726728 4841-2367-0189




                                                 4
